Name: Commission Regulation (EEC) No 210/83 of 27 January 1983 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 83 Official Journal of the European Communities No L 26/23 COMMISSION REGULATION (EEC) No 210/83 of 27 January 1983 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 75/83 (3), as amended by Regula ­ tion (EEC) No 129/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 75/83 to the infor HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 28 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p . 6 . (3) OJ No L 12, 14 . 1 . 1983 , p . 32 . ( «) OJ No L 17, 21 . 1 . 1983 , p . 10 . No L 26/24 Official Journal of the European Communities 28 . 1 . 83 ANNEX to the Commission Regulation of 27 January 1983 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 24-903 ex 12.01 Sunflower seed 32-932 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of January 1983 February 1983 March 1983 April 1983 May 1983 June 1983 ex 12.01 Colza and rape seed 24-903 25-343 25-846 26-173 25-900 25-612 ex 12 .01 Sunflower seed 32-932 33-462 33-517 33-045 32-973 